Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-2498061-A, hereinafter GB’061.
Regarding claim 1, GB’061 discloses a device for clamping a workpiece (See Figure 1) comprising: a receiving head 1 rotatably mounted in a housing 5 and is connected to a rotary drive with a rigid drive connection between a drive motor 15 and the receiving head 1 the receiving head having clamping jaws 16 (See Figure 2) radially adjustable in the receiving head 1 and connected to a clamping drive (Note: linear drives 3 form the clamping drive) causing external clamping of the workpiece, and linear drives 3 that displace the clamping jaws 16 and form the clamping drive and that are driven jointly by a gearwheel transmission 4 with a central gear (Note: the gear mounted at the distal end of the drive shaft 14) coaxial to the drive shaft of the receiving head 1 by a separate drive motor 13 wherein the central gear is driven synchronously with the receiving head 1 in the clamping position of the clamping jaws 16 (Page 2, 
Regarding claim 2, GB’061 discloses wherein the linear drives 3 are spindle drives each is configured to be driven by a gear with a drive shaft that carries a gearwheel meshing with the central gear (See Figure 1; Note: the central gear is attached to the drive shaft 14 contacts multiple gears attached to the linear drives 3) (Page 2, Lines 4-8).
Regarding claim 3, GB’061 discloses wherein the central gear (Note: the gear attached to the distal end of drive shaft 14) is freely rotatably mounted on the drive shaft of the receiving head 1 (See Figure 1; Note: the drive shaft 14 extends through the drive shaft of the receiving head 1).
Regarding claim 6, GB’061 discloses wherein the central gear (Note: the gear attached to drive shaft 14) is freely rotatably mounted on the drive shaft of the receiving head. (See Figure 1; Note: the drive shaft 14 extends through the drive shaft of the receiving head 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-2498061-A, hereinafter GB’061, in view of GB-1131092-A, hereinafter GB’092.
Regarding claims 4, 5, 7, 8, 9, and 10, GB’061 discloses the chuck of claims 1, 2, and 3 as set forth above.  GB’061 does not disclose wherein the receiving head has additional expanding jaws for internally clamping a hollow workpiece wherein the expanding jaws are actuated by an expanding mandrel mounted in an axially adjustable manner in the drive shaft of the receiving head.  GB’092 discloses a chuck with radially movable jaws 11 and additional expanding jaws 13 for internally clamping a hollow workpiece 12 wherein the expanding jaws are actuated by an expanding mandrel 15 mounted in an axially adjustable manner in the drive shaft of the receiving head (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify GB’061, in view of GB’092, such that the chuck includes additional expanding jaws for internally clamping a hollow workpiece wherein the expanding jaws are actuated by an expanding mandrel mounted in an axially adjustable manner in order to provide a means of clamping the internal surface of a tubular member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722